NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM LEONARD, AKA Bill Leonard,              No. 17-16735

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00275-MMD-
                                                VPC
 v.

RENEE BAKER, Warden; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Nevada state prisoner William Leonard, AKA Bill Leonard, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional claims stemming from defendants’ use of a catheter to obtain a urine

sample from Leonard. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Szajer v. City of Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011). We

affirm.

      The district court properly granted summary judgment on Leonard’s Fourth

and Eighth Amendment claims related to the use of a catheter because Leonard

failed to raise a genuine dispute of material fact as to whether the use of a catheter

was medically unacceptable and done in conscious disregard to an excessive risk to

Leonard’s health. See George v. Edholm, 752 F.3d 1206, 1217-20 (9th Cir. 2014)

(discussing factors for evaluating Fourth Amendment nonconsensual physical

search claim); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish a

medical deliberate indifference claim, prisoner must show that the course of

treatment was medically unacceptable under the circumstances and chosen in

conscious disregard to an excessive risk to his health).

      The district court did not abuse its discretion by denying Leonard’s Fed. R.

Civ. P. 56(d) motion to continue summary judgment to allow further discovery

because Leonard failed to identify specific facts to be obtained in discovery that

were essential to oppose summary judgment. See Morton v. Hall, 599 F.3d 942,

945 (9th Cir. 2010) (setting forth standard of review); Family Home & Fin. Ctr.,

Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (party

must show that “(1) it has set forth in affidavit form the specific facts it hopes to

elicit from further discovery; (2) the facts sought exist; and (3) the sought-after


                                           2                                     17-16735
facts are essential to oppose summary judgment”).

      The district court did not abuse its discretion by denying Leonard’s motion

for appointment of counsel because Leonard failed to demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and exceptional circumstances requirement).

      The district court did not abuse its discretion by denying Leonard’s motion

for reconsideration because Leonard failed to establish any basis for relief. See

Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Federal Rules of Civil Procedure 59(e) and 60(b)).

      AFFIRMED.




                                          3                                   17-16735